DISMISS and Opinion Filed March 15, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-01147-CV

LESLIE MERLO PRISCO AND FIRST PRIORITY TRANSPORTATION,
                      INC., Appellants
                             V.
WINTRUST SPECIALTY FINANCE, A DIVISION OF BEVERLY BANK &
              TRUST COMPANY, N.A., Appellee

               On Appeal from the 382nd Judicial District Court
                           Rockwall County, Texas
                      Trial Court Cause No. 1-21-0539

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      After appellants failed to timely file their brief, we directed appellants by

postcard to file the brief within ten days and cautioned them that failure to do so

would result in the dismissal of this appeal without further notice. See TEX. R. APP.

P. 38.8(a)(1). To date, appellants have not filed their brief or otherwise corresponded

with the Court regarding the status of the brief.
       Accordingly, we dismiss this appeal.   See TEX. R. APP. P. 38.3(a)(1);

42.3(b),(c).




                                       /Robert D. Burns, III/
                                       ROBERT D. BURNS, III
                                       CHIEF JUSTICE

211147F.P05




                                    –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

LESLIE MERLO PRISCO AND                      On Appeal from the 382nd Judicial
FIRST PRIORITY                               District Court, Rockwall County,
TRANSPORTATION, INC.,                        Texas
Appellants                                   Trial Court Cause No. 1-21-0539.
                                             Opinion delivered by Chief Justice
No. 05-21-01147-CV          V.               Burns. Justices Molberg and Smith
                                             participating.
WINTRUST SPECIALTY
FINANCE, A DIVISION OF
BEVERLY BANK & TRUST
COMPANY, N.A., Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered March 15, 2022




                                       –3–